 JOHNSON-STEWART-JOHNSON MINING CO.Johnson-Stewart-Johnson Mining Co., Inc. and An-thony Martorana. Case 28-CA-6274August 4, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn March 15, 1982, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.The Administrative Law Judge found that Re-spondent did not violate Section 8(a)(1) of the Actby discharging Charging Party Anthony Martor-aha. In so concluding, he rejected the GeneralCounsel's contention that Respondent dischargedMartorana because he made complaints andbrought grievances to Respondent concerning em-ployees' conditions of employment.2Rather, theAdministrative Law Judge found that the reasonasserted by Respondent for Martorana's dischargewas the true reason; i.e., Martorana's refusal to per-form assigned duties. Counsel for the GeneralCounsel excepts, inter alia, to the AdministrativeLaw Judge's failure to consider, and to find meritin, her additional alternative contention that, evenassuming that the reason asserted by Respondentfor Martorana's discharge was the true reason, thedischarge violated the Act because Martorana's re-fusal to perform his assigned duties was protectedconcerted activity. Although we agree with theAdministrative Law Judge's dismissal of the com-plaint, we do so because we additionally find, forthe reasons set forth below, no merit in the Gener-al Counsel's alternative argument.i The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.I While we agree with the Administrative Law Judge that Respondentdid not violate the Act in this regard, we do not rely on his finding con-cerning employee Kiemel's interpretation of certain remarks made byPlant Manager Crosson,263 NLRB No. 20The pertinent facts, as credited by the Adminis-trative Law Judge, are as follows:Respondent maintains concrete mix and dumptrucks for use in making deliveries of constructionmaterials. It employed Martorana as a truckdriverand his driving duties involved regular use of amodern truck. On occasion, however, when themodern truck was unavailable due to mechanicalfailures, Martorana, like other drivers, would be as-signed to operate older used trucks which were un-comfortable and often difficult to operate.On December 2, 1980,3 after the truck Martor-ana usually drove had become disabled, he was as-signed to drive one of the older trucks to make adelivery. In the process of making the delivery, thetruck experienced such problems as faulty steering,noisy vibrations, and a broken door. After complet-ing the deliveries, Martorana returned to the plantand told Plant Manager Crosson that the truck wasa "disaster." In accordance with company proce-dure, Martorana submitted a written report to Re-spondent concerning the truck's problems. AfterMartorana had left the plant, Respondent's me-chanics made the necessary repairs to the truck.Thus, when Martorana reported to work on De-cember 4, the problems that he had complainedabout with the truck on December 2 no longer ex-isted.On December 4, when Respondent's dispatchergave Martorana a workcard which indicated thathe was again assigned to drive the same truck thathe had complained about on December 2, Martor-ana, without comment, returned the card to thedispatcher and left the plant. The following morn-ing Martorana was terminated by Crosson for thestated reason that he had refused to drive his as-signed truck on December 4. Martorana then pro-tested that the truck was still unsafe and Crossoninsisted at that time that the truck was not unsafe.Based on the foregoing facts, counsel for theGeneral Counsel contends that Martorana reason-ably believed that the truck he was assigned todrive on December 4 was unsafe, that Martorana'srefusal to drive the truck was protected concertedactivity, and that Martorana's discharge for refus-ing to drive the truck is a violation of Section8(aXl)(1).Protesting an unsafe working condition can beprotected activity under the Act if the employee soprotesting has a good-faith, reasonable belief thatsuch a condition exists.Here, the undisputed evidence is that Respond-ent had established procedures for drivers withs All dates are in 1980.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrucks which required repairs. Thus, Martorana tes-tified thatYou'd park the truck on the line which iswhere you [would] park [it] during the night...then you make up a repair report. ..andthen the mechanics pick up the [report] andrepair the truck ....Martorana also testified that, after the repairs arecomplete, the mechanics return the truck to "theline." Moreover, Martorana admitted that it is theresponsibility of the drivers to ascertain whethertheir trucks have been repaired and that this wasaccomplished by inspecting the line for the truck.Martorana further indicated that it was not Re-spondent's policy to inform drivers when repairswere completed on their trucks.Counsel for the General Counsel argues that,since the truck had been in Respondent's repairshop, it was more reasonable for Respondent toinform Martorana when the repairs were complet-ed than for Martorana to make inquiries concern-ing the status of the repairs. We find no merit inthis argument since Martorana himself testified thatit was not Respondent's policy to inform driverswhen truck repairs were completed. We are alsonot persuaded by counsel for the General Counsel'sargument that a finding that Martorana had agood-faith belief that the truck was unsafe on De-cember 4 is supported by Martorana's undisputedtestimony that subsequent to his discharge he re-ported the truck to the Arizona OSHA. His con-duct in so doing is not evidence that Martoranareasonably believed that the truck was unsafe whenhe refused to operate it on December 4.It is undisputed that Martorana refused to oper-ate his assigned truck on December 4 withoutmaking any effort to locate it on "the line" or toinquire if the requested repairs were complete. It isfurther undisputed that Martorana refused to oper-ate the truck without giving any reason to Re-spondent for that refusal and we note that Martor-ana, even at the hearing, could not give any reasonfor having been so cavalier. Under these circum-stances, we find that Martorana's refusal to operatehis assigned truck on December 4 was not based ona reasonable belief that the truck was unsafe andthat the refusal was therefore not protected underthe Act. Accordingly, we conclude that Respond-ent's discharge of Martorana for refusing to operatethe truck was not a violation of Section 8(a)(1).44 Since Martorana's refusal to drive his assigned truck on December 4was not protected conduct under the Act, we find it unnecessary toreach the issue of whether the refusal constituted concerted activity.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard in Phoenix, Arizona, on October 15,1981, based on a complaint alleging that Johnson-Stew-art-Johnson Mining Co., Inc., called Respondent, violat-ed Section 8(a)(l) of the National Labor Relations Act,as amended, herein called the Act, by discharging An-thony Martorana because of his activities as spokesmanfor other employees regarding matters pertaining towages, hours, and other terms and conditions of employ-ment, and because he made complaints and broughtgrievances to Respondent concerning wages, hours, andother terms and conditions of employment of Respond-ent's employees, including complaints regarding safetywhich were a matter of common employee concern.Upon the entire record,' including my observation ofwitnesses and consideration both of oral summationmade by counsel at the conclusion of hearing and theirpost-hearing briefs, I make the following:FINDINGS OF FACT AND RESULTANT CONCLUSIONOF LAWUntil his discharge on December 4, 1980, Martoranahad been a driver at Respondent's north plant, a satellitelocation from which concrete mix and dump trucks oper-ated in the delivery of construction materials to jobsites.2I I grant the General Counsel's motion to correct record in 22 of therequested 23 particulars.Through apparent inadvertence of handling and assembly, the officialgroup of Respondent's exhibits fails to contain its Exh. 1, but instead in-cludes its Exh. 2 twice. The content of Respondent's actual Exh. 1, asreceived into evidence, may be reconstructed from transcript pp. 77through 85 as a written employee reprimand of 1978 issued to Martoranafor lateness in arriving at a safety meeting and with his acknowledgingsignature appearing thereon. In view of this remoteness in time, and theperipheral significance of tardiness to essential issues of this case, I be-lieve the record is sufficient to have this substitute description of the doc-ument., Respondent maintains its principal office and place of business inMesa, Arizona, and is engaged in the preparation, sale, and distribution ofready-mix concrete, gravel, sand, and related products to persons en-gaged in the building and construction industry and to the general public.During calendar year 1980 Respondent sold goods having a value inexcess of $50,000 to M. M. Sundt Construction Company located withinArizona, which in turn furnished goods and services valued in excess of$50,000 and necessary to slip form construction on a joint venture per-formed in Colorado. During 1980 Respondent purchased approximately$172,400 worth of concrete and admixtures from Master Builders, Divi-sion of Martin-Marietta Chemical Corp. Master Builders is headquarteredin Ohio and shipped the goods sold to Respondent from a facility in Cali-fornia. On this basis I find that Respondent meets the Board's indirectoutflow and direct inflow jurisdictional tests for nonretail establishments,and is thus an employer engaged in commerce within the meaning of Sec.Continued124 JOHNSON-STEWART-JOHNSON MINING CO.In 1979 management sponsored the formation of an em-ployee grievance committee comprised of about 10 rank-and-file members plus several representing ownership in-terests. Martorana was picked by his fellow employeesfrom among the 35 or so working out of the north plant,and he later attended one formal committee meeting ofabout 2-1/2 hours' length which was held in Mesa. Mar-torana testified that he spoke for about an hour on thisoccasion, bringing up safety problems at the north plantand examples of the often exasperating appearance thereby a relative of the owner. While the committee nevermet again in such structured fashion Martorana contin-ued to function as spokesman for employees concerningconditions of employment. He (along with other employ-ees) would voice matters at the regular safety meetingsheld throughout 1980 by Plant Manager Morgan Cros-son, and in addition he would carry an estimated 80 per-cent of all rank-and-file complaints brought up with himto Crosson. Subjects included use of seniority for termi-nations, needed patience with a new employee and withone plagued by illness, balancing hours of work, equityin wage rates paid comparable employees, truck mainte-nance, and safety. On one occasion around late 1979 toearly 1980 an unattended buildup of problems causedMartorana to prevail on Crosson for a special meetingwhich took place when the overall manager of oper-ations, David Tobey, traveled from Mesa for discussionof operational and paycheck delivery matters.In the course of things Martorana's driving duties in-volved regular use of a modern truck numbered 75-575.On the occasions that it was unavailable due to break-down he, as with other drivers, would be assigned olderhighly used trucks that were uncomfortable and oftendifficult to operate.3This became the situation on orabout December I after Martorana's usually assignedtruck had blown its engine.4He was directed to older,nonboosterized truck number 75-300 and used this inmaking a nearby delivery of concrete. In the process heexperienced the truck door flying open, steering thatveered sharply to the right, and mechanical clashingfrom the innards. He returned from the delivery, color-fully told Crosson that the truck was "disaster," wroteup a report on the problems, parked it, and went home.On the following day Mark Button, morning dispatcher,telephoned him with the option of working or not work-ing and Martorana elected to stay home. He did appearon December 4 at an ordinary starting time, testifyingthat Button handed him a work card while tauntinglysaying, "ha ha ...you're driving [75] 300 [again]."Upon this Martorana returned the card and went home.When he called that afternoon to check on his work as-2(6) and (7) of the Act. Respondent's contention that it is not subject tothe Board's jurisdiction by reason of being a "purely local" enterprisecannot be sustained. See Siemon Maoiling Service, 122 NLRB 81 (1958).3 All dates and named months hereafter are in 1980, unless shown oth-erwise.I By one sequence of testimony the events leading to Martorana's dis-charge occurred December 2-4. By another sequence, including Resp.Exh. 3 showing a report of truck condition and repairs taken thereon plusthe testimony of Shop Foreman Kenneth Kimble, the sequence wouldhave been December 1-3. The distinction is insignificant and I adoptMartorana's recollection of the dates involved, noting that the "safety in-spection" report may have been simply misdated in the first instance.signment for the next day, Martorana was told to seeCrosson in the morning. He did so and was terminatedfor the stated reason of refusing to drive the truck. Mar-torana protested that 75-300 was still unsafe and Crossoninsisted at the time that it was not.Robert Kiemel, another north plant driver, testifiedthat immediately after Martorana's discharge he was inthe dispatcher's office with Morgan Crosson present.The conversation turned to the subject and he attributedcomments to Morgan Crosson about how Martorana hadrefused to drive a truck and after thinking about it over-night he decided to fire him as an example for otherdrivers. Kiemel testified to Crosson adding at the timethat Martorana had not made any friends with manage-ment and complained about a lot of things that werewrong. Crosson did not traverse this episode in his owntestimony.It is essentially these facts on which General Counselcontends that a retaliatory, pretextual discharge in viola-tion of Section 8(a)(1) has occurred. Without the testimo-ny of Kiemel there would be scant grounds on which tobase such a conclusion. As developed by Respondent thebasic theme of its relationship with Martorana wasequanimously tolerant over a long period of time. Therewas no significant increase in his presentation of griev-ances during late 1980, and in fact his activity in thatregard had concentrated long before. On the GeneralCounsel's alternate theory of the case, Martorana hadparticularly agitated about safety problems which Re-spondent itself actively addressed through regular em-ployees safety meetings and general reminders. While thesafe operating condition of 75-300 was certainly a pointin dispute, it is nevertheless true that the beast was usedessentially for emergency backup and short runs. Iaccept the detailed testimony of Kimble to the effectthat, after Martorana's hectic delivery on December 2,the truck door was temporarily repaired, front-end partswere placed to alleviate the steering problem, and noisydrive train vibrations were found to be nonexistent.5On broader grounds this record discloses that by prin-ciples of comparative or disparate treatment a standoffI Concerning what he did testify to, I find Morgan Crosson to be ahighly credible witness on demeanor grounds. He developed the interest-ing point that Martorana had often complained of his truck radio notworking, and when this was checked the radio repair person could notfind a problem. Marlorana did not deny any of this line of information,and the implication remaining is that Manorana was fudging away histime out of contact with Respondent's operations center at the northplant. I am persuaded from Martorana's mien that he would be temptedtoward such convenient disappearance from his Employer's superintend-ing control, and I believe it is significant that this ties in with an evasivenature and manipulative motivations as shown during Martorana's un-worthily evasive rebuttal testimony on the matter of whether he shouldreasonably have understood that truck 75-300 was again ready to oper-ate, albeit balkily, when he arrived for work on December 4. The testi-mony at transcnpt pp. 175-177, inclusive, is a highly illuminating se-quence showing that Martorana exhibited practically reckless disregardfor his obligations as a relied upon driver for the day. In essence he madeno effort to locate the truck, and could not even give the General Coun-sel any semblance of a reason why he had been so cavalier. On a relatedpoint I credit the denial of Button that he taunted Martorana on Decem-ber 4, and that, as Button credibly testified, any discourtesies In the es-change emanated from Martorana Notably, too, Button credibly cor-roborates Morgan Crosson on the point of Martorana's mysterious truckradio problems125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresults. Respecting two former members of the grievancecommittee, Ed Civer and Joe Garner, only one evenmay have been involuntarily terminated, and as to acqui-escence in being burdened with truck 75-300 it wasdriven uneventfully by Richard Putnam on December 4after Martorana's refusal. While driver Dyess once ex-pressed that he did not want to drive this vehicle, suchan outlook was not coupled with overt refusal. A threadof obstreperousness is present in Martorana's behavior,and Crosson credibly and without contradiction testifiedthat upon returning on December 2 from the deliveryMartorana had bulled up to the dispatch window sayingin the presence of a female customer that he was "notdriving that fucking truck anymore, it's a piece of shit."6An oddity of note is also present here inasmuch asButton had for some time been telephoning Martorana athis home each morning to ascertain that he was awake,up, about, and on his way into work. This rather cloyingconsideration was stopped upon Crosson learning of it;however, the implication is that Martorana was beinggenerally favored by at least one person functioningclosely with management.The General Counsel succeeds in establishing the con-certedness of Martorana's role in policing his workplace,but does not surmount the vagaries of employment witha substantial body of convincing proof. Given both thatany system of progressive discipline was not symmetri-cally applied in this instance, and that Respondent en-gaged in overreaching by raising at the hearing stalematters of tardiness and failure to wear a hard hat, thetotal fact situation fails to persuade that a discriminatory,retaliatory, or unlawful purpose played any part in Cros-son's decision. I recognize that the record also standswith Kiemel's undisputed description of intriguing re-* Dispatcher Penny Ellis credibly corroborates Crosson with respect tothis utterance.marks by Crosson shortly after the event; however, thisis diluted by Kiemel's clarification that largely personalmusings were what he really heard. Further, the merefact that a thought is verbalized does not necessarilymean it truly formed a basis for action. Finally, Kiemel'stestimony is intrinsically less than perfect in attributing astatement of overnight deliberation to Crosson, for thereasonable inference to attach to Martorana having beentold on the afternoon of December 4 to see Crosson thefollowing morning was that it was to hear of his dis-charge as Crosson credibly testified he had decided uponwithout consultation within the management.The Board has recently addressed the matter of in-volved "personalities," which with associated "unseemlysquabbles" resulted in adversity not based on any pro-tected activity by the employees. United States PostalService, 260 NLRB No. 9 (1982). The cited case is an aptanalogy. I am satisfied that Martorana was not as ofearly December a particularly valued driver, and hisdirect refusal to extend a normal cooperativeness to lo-cating, inspecting, and presumably operating the clunkertruck was his own undoing. Accordingly, I render a con-clusion of law that Respondent has not violated the Actas alleged, and issue the following recommended:ORDER7The complaint is dismissed in its entirety.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations BIoard, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.126